Citation Nr: 1425352	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for a bilateral knee disability, claimed as arthritis of the right and left knees.

5.  Entitlement to service connection for a bilateral shoulder disability, claimed as arthritis of the right and left shoulders.

6.  Entitlement to service connection for a bilateral hand disability, claimed as arthritis of the right and left hands.

7.  Entitlement to service connection for a cervical spine disability, claimed as arthritis of the cervical spine.

8.  Entitlement to service connection for a thoracolumbar spine disability, claimed as arthritis of the thoracolumbar spine.

9.  Entitlement to service connection for a bilateral hip disability, claimed as arthritis of the right and left hips.

10.  Entitlement to service connection for a bilateral ankle disability, claimed as arthritis of the right and left ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1985 to July 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The issues of service connection for: 1) bilateral shin splints; 2) a bilateral hand disability; and 3) a thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no head injury or disease, or headache symptoms during service.   

2.  The current headache disability was first manifested many after service separation and is not causally or etiologically related to service.  

3.  There was no gastrointestinal injury or disease, or gastrointestinal symptoms other than constipation during service.  

4.  The Veteran does not have a current gastrointestinal disability, including GERD.

5.  There was no right knee injury or disease, or chronic symptoms of right knee arthritis manifested during service.

6.  Symptoms of right knee arthritis have not been continuous since separation from service and were not manifested to a compensable degree in the year following separation from service.  

7.  Right knee symptoms of occasional pain that were manifested in the first-post service year were due to the intercurrent cause of post-service right knee injury.  

8.  The Veteran injured the left knee during service.

9.  The Veteran does not have a current left knee disability.  

10.  There was no shoulder injury or disease, or shoulder symptoms during active service.   

11.  The current bilateral shoulder disability was first manifested many after service separation and is not causally or etiologically related to service.  

12.  There was no neck injury or disease, or neck symptoms during active service.   

13.  The Veteran does not have a current cervical spine disability.  

14.  There was no hip injury or disease, or hip symptoms during active service.   

15.  The Veteran does not have a current right or left hip disability.  

16.  The Veteran injured the right and left ankles during service.

17.  The Veteran does not have a current right or left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic headaches are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a right knee disability, claimed as arthritis of the right knee, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a left knee disability, claimed as arthritis of the left knee, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for a bilateral shoulder disability, claimed as arthritis of the right and left shoulders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for a cervical spine disability, claimed as arthritis of the cervical spine, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The criteria for service connection for a bilateral hip disability, claimed as arthritis of the right and left hips, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The criteria for service connection for a bilateral ankle disability, claimed as arthritis of the right and left ankles, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2010 and August 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, at the Board hearing, the VLJ identified the issues on appeal and explained the three evidentiary elements needed to establish service connection (i.e., a current disability, an injury or disease during service, and a link between the current disability and service).  The VLJ noted that many of the service connection claims had been denied on the basis that there was no evidence of a current disability and suggested that the Veteran submit evidence of a current diagnosis.  The VLJ also suggested that the Veteran obtain a medical opinion linking the claimed disabilities to service.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Also, in June 2010, the RO provided the Veteran with a VA medical examination in connection with the appeal.  The June 2010 VA medical examiner provided a medical opinion based on an accurate medical history obtained from interview of the Veteran and review of the claims file, consideration of the Veteran's current and past complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the history and current nature and severity of the Veteran's disabilities when rendering the medical opinion.  For these reasons, the Board finds that the June 2010 VA medical examination and medical opinion are adequate, and no further medical examination or medical opinion is needed for the claims decided herein.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with chronic headaches, degenerative changes in the right knee (i.e., arthritis), and polyarthralgia.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic headaches and polyarthralgia are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker, 708 F.3d at 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection Analysis for Chronic Headaches

The Veteran contends that chronic headaches had their onset during service and have continued since that time.  See Board hearing transcript, pages 3-5.  At the Board hearing, the Veteran testified that he began to experience recurrent headaches during basic training, which increased in severity and frequency throughout the remainder of service.  He reported that, when he went to sick call for treatment of the headaches during service, he was told to treat them with over-the-counter medication (i.e., aspirin).  The Veteran has also reported that he sustained multiple head injuries while performing his military duties as a bridge crewmember during service.  See July 2012 VA audiology examination report.  

Because the Veteran is competent as a lay person to diagnose chronic headaches, and the evidence does not show that the account of current headaches is not credible, the first service connection element of "current disability" is established; therefore, the Board will next consider whether the chronic headaches are causally or etiologically related to service, to include any incident or event therein.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of head injury or disease, or symptoms of headache during service.  The service treatment records are absent of any complaint of, finding of, or treatment for a head injury, head disease, or symptoms of headache during service.  On the January 1992 service report of medical history completed approximately one year before service separation, the Veteran checked "No" when asked if he then had, or had ever had, "frequent or severe headache" or "head injury."  He also described his health as "good," and answered "none" when asked if he was taking any medications.  At the January 1992 and February 1992 service medical examinations, the head and neurologic system were clinically evaluated as normal.  In June 1993, the Veteran elected to forego a service separation examination, and did not report having had a head injury or head disease, or symptoms of headache at that time.   

Because the Veteran was specifically asked whether he had frequent or severe headache or head injury, as well as whether he took any medications, on the January 1992 service report of medical history, and the head and neurologic system were clinically evaluated at the January 1992 and February 1992 service medical examinations, the Board finds that chronic headaches, symptoms of which purportedly began during basic training (i.e., shortly after service entrance), are a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which are complete and are likely to reflect accurately the Veteran's physical condition during service, are of significant probative value and outweigh the Veteran's later lay account of headache symptoms and/or head injury during service, which was first made many years after service separation when the memory is less reliable.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  In consideration of the foregoing, the weight of the evidence is against finding that there was a head injury or disease during service or that symptoms of headache were manifested during service.    

Also, the weight of the lay and medical evidence shows no chronic headaches, including symptoms related thereto, until many years after service separation.  The earliest reference to chronic headaches in the record is shown in March 2010 (i.e., on the claim filed with VA for disability benefits), approximately 17 years after service separation.  The absence of evidence of chronic headaches for nearly two decades after service separation weighs against a finding of chronic headaches causally or etiologically related to service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

At the Board hearing, the Veteran testified that he was first prescribed medication for treatment of chronic headaches by a VA medical provider around 1996; however, the VA treatment records, which list all of the medications taken by the Veteran, show no medication prescribed for treatment of chronic headaches or even list chronic headaches among the Veteran's active problems.  Also, when asked if he had any current medical problems or had any medical problems since the last physical examination on the April 1995 Annual Medical Certificate completed approximately two years after service separation, the Veteran reported a right knee injury from a post-service motorcycle accident and broken teeth but made no mention of headaches or a past head injury.  If the onset of headaches occurred during basic training and headache symptoms had progressed in frequency and severity since basic training, as the Veteran has alleged, it is likely that he would have reported headaches either during service or on the April 1995 Annual Medical Certificate.  For these reasons, the Board does not find the Veteran's report of symptoms of chronic headaches during service and since service to be credible evidence; therefore, it is of no probative value.  

The Veteran, as a lay person, is competent to report past and current headache symptoms and to diagnose chronic headaches because headache symptoms are observable through the senses; however, as explained above, the report of headache symptoms during and since service is not credible.  The evidence establishes factually that there were no symptoms of chronic headaches during service or for many years after service.  In such cases where chronic headaches are not shown until many years after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current chronic headaches and active service.  Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of headache disabilities.  There is no competent opinion of record linking the current headache disability to service.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that chronic headaches were causally or etiologically related to service; therefore, service connection for chronic headaches must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Service Connection Analysis for GERD

The Veteran contends that GERD symptoms began during active service and have continued since that time.  Gastroesophageal reflux is defined as reflux of the stomach and duodenal contents into the esophagus, which may sometimes occur normally, particularly in the distended stomach postprandially, or as a chronic pathological condition.  See Dorland's Illustrated Medical Dictionary 1605 (30th ed. 2003).  

At the Board hearing, the Veteran testified that he began to experience stomach problems approximately one year after entering active service in June 1985 (i.e., stomach problems began approximately in June 1986).  He reported that, during service, he used over the counter medications like milk of magnesia, Alka Selzer, and Tums to treat the symptoms.  He also testified that he recalled frequently having a sour taste in the mouth, dry mouth, and throat discomfort during service.  The Veteran reported that the gastrointestinal symptoms have continued since service, and that he was prescribed medication to treat the symptoms around 1998 by a VA medical provider.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of gastrointestinal injury or disease, or symptoms of GERD during service.  Service treatment records are absent of any gastrointestinal complaints, findings, or treatment other than constipation.  During service, the Veteran frequently denied having any symptoms of nausea, vomiting, or abdominal pain.  See, e.g., May 1987 service treatment record entry (answering "no" when asked if he had nausea, vomiting, or abdominal pain accompanying low back pain); August 1987 service treatment record entry (denying having any abdominal pain or cramps with constipation); April 1993 service treatment record entry (answering "no" when asked if low back pain was associated with nausea and vomiting).  Also, on the January 1992 service report of medical history completed approximately one year before service separation, the Veteran checked "No" when asked if he then had, or had ever had, ear, nose, or throat trouble; chronic cough; pain or pressure in the chest; frequent indigestion; or stomach, liver, or intestinal trouble.  At the January 1992 and February 1992 service medical examinations, the throat, abdomen, and viscera were clinically evaluated as normal.  In June 1993, the Veteran elected to forego a service separation examination, and did not report gastrointestinal symptoms at that time.   

Because the Veteran was specifically asked whether he had various gastrointestinal symptoms on the January 1992 service report of medical history, and the throat, as well as the abdomen and viscera, were clinically evaluated at the January 1992 and February 1992 service medical examinations, the Board finds that GERD, symptoms of which purportedly began approximately one year after service entrance, are a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which are complete and are likely to reflect accurately the Veteran's physical condition during service, provide evidence against the appeal.  See Buczynski, 24 Vet. App. at 224.  In consideration of the foregoing, the weight of the evidence is against finding that there was a relevant gastrointestinal injury or disease during service or that symptoms of GERD were manifested during service.    

The weight of the evidence is also against a finding that the Veteran has a current gastrointestinal disability, including GERD.  Although VA treatment records include the Veteran's report of gastrointestinal symptoms, the symptoms were not attributed to a diagnosis of GERD or any gastrointestinal disability by a medical professional.  When the Veteran presented for emergency room treatment in June 2010 with complaints of nausea, vomiting with abdominal pain, and diarrhea for approximately six days, the treating VA medical provider made the differential diagnosis of viral gastroenteritis versus heat exhaustion (i.e., resulting from the Veteran doing a lot of mechanic work outside in upper 90 degree heat), versus uncontrolled (nonservice-connected) diabetes mellitus.  A differential diagnosis is not a confirmed diagnosis; instead it is an analytical tool used in medicine.  Differential analysis requires listing all possible causes then eliminating all but one.  McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1044 (2d Cir. 1995).   The mention of viral gastroenteritis as a possible diagnosis does not mean that the disability was present.  The June 2010 VA medical provider specifically noted at that time that the course of the Veteran's illness seemed too prolonged for viral gastroenteritis, and subsequent VA treatment records show no diagnosis of a gastrointestinal disability, including gastroenteritis or GERD.  

The Veteran is competent to report any gastrointestinal symptoms that come to him through the senses; however, as a lay person, he lacks the requisite medical expertise and medical training to attribute any symptoms he experiences to a diagnosed disability other than a simple medical condition capable of lay diagnosis.  GERD is not a condition for which lay evidence is sufficient to establish a diagnosis.  A competent medical diagnosis of GERD, or any gastrointestinal disability, involves making findings based on history, complaints and symptoms, signs, medical knowledge, and, in some cases, clinical testing results.  Although the Veteran has alleged that he has GERD, he is not competent to diagnose GERD in this particular case; therefore, his lay opinion is of no probative value and outweighed by the medical evidence showing no current GERD or gastrointestinal disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328  (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record does not show a diagnosis of the claimed disability during the claim/appeal period, that holding is of no advantage. 

Thus, the weight of the evidence demonstrates that the Veteran does not currently have GERD or any gastrointestinal disability; therefore, the preponderance of the evidence is against the appeals, and service connection for GERD must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Right Knee Disability

The Veteran contends that the frequent exposure to cold, use of heavy equipment, and the physical labor performed as a bridge crewmember during service caused him to develop arthritis in the right knee.  He seeks service connection for right knee arthritis on this basis.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that there was a right knee injury or disease during service, or that chronic symptoms of right knee arthritis were manifested during service.  The service treatment records are absent of any complaint of, finding of, or treatment for the right knee during service.  On the January 1992 service report of medical history completed approximately one year before service separation, the Veteran checked "No" when asked if he then had, or had ever had, "trick or locked knee" or "arthritis, rheumatism, or bursitis."  At the January 1992 and February 1992 service medical examinations, the lower extremities were clinically evaluated as normal.  

Because the Veteran was specifically asked whether he had trick or locked knee or arthritis, rheumatism, or bursitis on the January 1992 service report of medical history, and the lower extremities were clinically evaluated at the January 1992 and February 1992 service medical examinations, the Board finds that a right knee disability is a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which are complete, are of significant probative value and provide evidence against a finding of right knee injury or disease or chronic symptoms of right knee arthritis during service.  See Buczynski, 24 Vet. App. at 224.  

Also, the weight of the evidence is against a finding that continuous symptoms of right knee arthritis were manifested since service, including to a compensable degree within the first post-service year.   As stated above, service treatment records are absent of any reference to right knee problems, and the Veteran specifically denied having any knee problems in January 1992.  Also, the Veteran does not allege, and the evidence does not show, that he has had continuous right knee symptoms since service.   Rather, the evidence shows that a post-service right knee injury occurred approximately one year after service separation.  On the April 1995 Annual Medical Certificate, the Veteran reported that he had sustained a right knee injury one year earlier from a motorcycle accident (or motor vehicular accident (MVA)) with no known fractures or cartilage/ligamentous injury, denied any decreased range of motion or function, and reported some occasional pain with weather changes.  Thus, to the extent that there were symptoms of occasional right knee pain associated with right knee arthritis, those symptoms were due to a post-service right knee injury (i.e., an intercurrent cause).

The weight of the evidence further shows that the current right knee disability is not otherwise causally or etiologically related to service.  At the June 2010 VA medical examination, the Veteran competently and credibly reported that he underwent a right knee arthroscopy in 2001 at the VA medical facility in Nashville, Tennessee.  The June 2010 VA radiological report noted an impression of mild hypertrophic degenerative change affecting the anterior lateral right tibial plateau perhaps due to an old injury, with an otherwise negative examination.  Because the evidence shows no right knee problems during service, and a MVA-related right knee injury approximately one year after service separation, the June 2010 VA radiological report suggests that the current right knee disability may be related to the post-service right knee injury.  Also, when the knee reflexes were absent during a December 2009 evaluation at the VA endocrinology outpatient clinic, the VA medical provider attributed the symptoms to peripheral neuropathy associated with nonservice-connected diabetes mellitus.  See also July 2009 VA endocrinology outpatient note (noting peripheral neuropathy with reflex loss).     

At the Board hearing, the Veteran testified that a treating VA medical provider had attributed the arthritis condition to the service period when the Veteran was working with heavy equipment and performing lots of hands-on mechanical type work.  See Board hearing transcript, pages 13-14.  While the Veteran is competent to report what a VA medical provider has told him, there is no medical opinion linking the right knee disability to service included in the record.  As stated above, the service treatment records are absent of any right knee problems, and there is evidence of a post-service right knee injury approximately one year after service separation.  Also, despite the Veteran's hearing testimony that he worked as an insurance salesman and did not perform physical labor that was hard on the body after service, several post-service treatment records show that the Veteran told VA treating medical providers at various times that his job frequently required physical labor.  See, e.g., May 2011 VA endocrinology outpatient note (noting the Veteran's report that his job was "pretty physical"); August 2011 VA endocrinology outpatient note (noting that the Veteran performed road truck driving and some warehouse work); October 2011 VA endocrinology note (noting the Veteran's report that his work may be "very physical" at some times).  Because the Veteran is an unreliable historian, the medical opinion purportedly linking the right knee disability to service was likely based on an inaccurate factual history provided by the Veteran, and no rationale for the medical opinion has been provided, it is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461(1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

The Veteran, as a lay person, is competent to report past and current right knee symptoms; however, he is not competent to diagnose right knee arthritis or render a competent medical opinion regarding its etiology.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person; therefore, the Veteran is not competent to diagnose arthritis.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  There is no probative medical opinion of record linking the current right knee disability to service.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the right knee disability, including arthritis, was causally or etiologically related to service; therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Bilateral Shoulder, Hip, and Cervical Spine Disabilities

The Veteran contends that frequent exposure to cold, use of heavy equipment, and the manual and physical labor performed during service caused him to develop arthritis in the shoulders, hips, and cervical spine (i.e., the neck).  He seeks service connection on this basis.    

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows no shoulder, hip, or neck injury or disease, and no shoulder, hip, or neck symptoms during service.  The service treatment records are absent of any complaint of, finding of, or treatment for shoulder, hip, or cervical spine problems.  At the January 1992 and February 1992 service medical examinations, the spine and musculoskeletal system, upper extremities, and lower extremities were clinically evaluated as normal.  On the January 1992 service report of medical history, the Veteran checked "No" when asked if he then had, or had ever had, swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or painful or trick shoulder.

Because the Veteran was specifically asked whether he had shoulder or joint symptoms on the January 1992 service report of medical history, and the upper and lower extremities, as well as the spine and musculoskeletal system, were clinically evaluated at the January 1992 and February 1992 service medical examinations, the Board finds that the presence of a shoulder disability, hip disability, and cervical spine disability during service are all conditions that would have ordinarily been recorded during service; therefore, the service treatment records, which are complete, are of significant probative value and provide evidence against a finding of shoulder, hip, or neck injury, disease, or symptoms during service.  See Buczynski at 224.  

The weight of the evidence is also against a finding that the Veteran has a current hip disability or cervical spine disability.  After review of the record and interview and physical examination of the Veteran, the June 2010 VA medical examiner diagnosed idiopathic polyarthralgia and noted that pain in multiple joints was a problem associated with the diagnosis.  Idiopathic is defined as being of unknown cause or spontaneous origin.  See Dorland's Illustrated Medical Dictionary 905 (30th ed. 2003).  Arthralgia is defined as pain in a joint.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).   Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

While the Veteran has complained of pain associated with the hips and neck, and he is competent to report any symptoms that come to him through the senses, pain is a symptom and not a diagnosed disability.  The Veteran lacks the requisite medical expertise to attribute any hip and neck pain he experiences to a diagnosed disability, and the weight of the lay and medical evidence of record shows that no hip or cervical spine disability has been clinically diagnosed; therefore, the Veteran's lay opinion is of no probative value.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. 

At the Board hearing, the Veteran testified that a treating VA medical provider had attributed bilateral hip and neck pain to the diagnosis of arthritis, and linked the arthritis to the labor performed during service; however, the Board does not find the testimony to be credible.  See Board hearing transcript, pages 13-14.  First, the VA treatment records show no findings of a right or left hip disability or cervical spine disability, including arthritis.  Second, the representative inaccurately stated at the Board hearing that the June 2010 VA medical examiner had diagnosed idiopathic polyarthritis.  The Veteran was actually diagnosed with idiopathic polyarthralgia, which is not a "disability" for VA compensation purposes.  The misstatement at the Board hearing demonstrates a lack of understanding of the diagnosis rendered to account for the Veteran's joint pains, including the left knee and ankles.  Third, after the VLJ explained to the Veteran at the Board hearing that the record contained no evidence of a current diagnosis for the hips and, possibly the cervical spine, the Veteran has since presented no credible evidence to support the assertion that the bilateral hip and neck pain are attributable to the diagnosis of arthritis.  

Furthermore, despite the Veteran's hearing testimony that he worked as an insurance salesman and did not perform physical labor that was hard on the body after service, several post-service treatment records show that the Veteran told VA treating medical providers at various times that his job frequently required physical labor.  See, e.g., May 2011 VA endocrinology outpatient note (noting the Veteran's report that his job was "pretty physical"); August 2011 VA endocrinology outpatient note (noting that the Veteran performed road truck driving and some warehouse work); October 2011 VA endocrinology note (noting the Veteran's report that his work may be "very physical" at some times).  Thus, even assuming the truthfulness of the Veteran's report of a positive medical opinion from a VA medical provider, it was likely based on an inaccurate factual history, and no rationale for the medical opinion has been provided; therefore, it is of no probative value.  See Reonal, 5 Vet. App. at 461; Stefl, 21 Vet. App. at 124; see also Nieves-Rodriguez, 22 Vet. App. at 304.
    
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. at 319.  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage; therefore, the preponderance of the evidence is against the claims, and service connection for a bilateral hip disability and a cervical spine disability must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

Turning to the question of whether there is a current shoulder disability, the Board finds that the evidence is in equipoise on the question of whether the Veteran has a current bilateral shoulder disability.  VA treatment records only include assessments of shoulder pain, and the June 2010 VA medical examiner attributed the complaints of bilateral shoulder pain to idiopathic polyarthralgia; however, at the Board hearing, the Veteran credibly testified that a treating VA medical provider had recently diagnosed acromioclavicular joint disorder and humeral joint disorder.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is credible evidence of a current bilateral shoulder disability, diagnosed as acromioclavicular joint disorder and humeral joint disorder.  The Board does not, however, find the reported diagnosis of bilateral shoulder arthritis to be credible evidence for the same reasons discussed above (i.e., no findings of bilateral shoulder arthritis in VA treatment records, a demonstrated lack of understanding of the correct diagnosis rendered to account for joint pain, and the absence of credible evidence of a diagnosis of bilateral shoulder arthritis).   

The weight of the evidence is against a finding that the current bilateral shoulder disability is causally or etiologically related to service.  As stated above, service treatment records are absent of any complaint of, finding of, or treatment for shoulder problems.  Also, the earliest reference to shoulder pain is shown in 2009, 16 years after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  The Veteran's hearing testimony regarding a current diagnosis of bilateral shoulder arthritis that has been linked to service is not credible, and does not address the only credible diagnosis of acromioclavicular joint disorder and humeral joint disorder. 

The Veteran, as a lay person, is competent to report past and current shoulder, hip, and neck symptoms; however, he is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Also, acromioclavicular joint disorder and humeral joint disorder are not conditions capable of lay diagnosis because the conditions similarly involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.   Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  There is no probative medical diagnosis for the cervical spine and bilateral hips and no probative medical opinion of record linking the current bilateral shoulder disability to service.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the bilateral shoulder disability, a bilateral hip disability, or a cervical spine disability are causally or etiologically related to service; therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Left Knee and Bilateral Ankle Disabilities

The Veteran contends that frequent exposure to cold, use of heavy equipment, and the manual and physical labor performed during service caused him to develop arthritis in the left knee and bilateral ankles.  He also asserts that he has current residuals from in-service left knee and bilateral ankle injuries.   

After review of all the lay and medical evidence of record, the Board finds that there is evidence of left knee injury, right ankle injury, and left ankle injury during service.  During service, the Veteran was treated for left knee pain in February 1986 and August 1989, each time after falling on the knee.  Also, the Veteran was treated for right ankle pain and/or a right ankle sprain on approximately seven occasions during the period from October 1989 to August 1992.  The Veteran was treated for left ankle pain in August 1991 and August 1992 and a mild left ankle sprain in December 1992.    

The Board next finds that the weight of the evidence is against a finding that the Veteran has a current left knee or ankle disability causally or etiologically related to service, to include current residuals from the in-service left knee or bilateral ankle injuries.  Aside from the two left knee injuries discussed above, there are no other references to left knee injury or treatment for the left knee during service.  At the January 1992 and February 1992 service medical examinations, the lower extremities and feet were clinically evaluated as normal.  On the January 1992 service report of medical history, the Veteran checked "No" when asked if he then had, or had ever had, cramps in the legs; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; "trick or locked knee;" foot trouble; and neuritis.  Although the Veteran was subsequently treated for bilateral ankle pain in August 1992, the Veteran elected to forego a service separation examination approximately one year later, and did not report any left knee or ankle problems at that time.    

On the April 1995 Annual Medical Certificate completed approximately two years after service separation, the Veteran reported residual, occasional pain related to a post-service right knee injury but made no mention of any left knee or ankle problems.  Because the Veteran was asked to provide information regarding any current medical problems, and specifically reported pain involving the right knee, it is reasonable to conclude that he would have also mentioned any left knee or ankle problems at that time, if they had been present; therefore, this evidence also weighs against a finding of residuals from the left knee or ankle injuries during service and since service.  

The earliest reference to knee and ankle problems is in 2009, approximately 17 years after service separation.  The 17-year period between service and the first complaint of knee and ankle problems provides evidence against a finding of service incurrence.  See Buchanan at 1336; see also Maxson at 1333.  

Additionally, at the June 2010 VA medical examination, the Veteran reported pain in the left knee and ankles, among other sites, for which he took ibuprofen.  Based on review of the record, interview and physical examination of the Veteran, and x-rays showing a normal left knee and normal ankles, the June 2010 VA medical examiner diagnosed idiopathic polyarthralgia and noted that pain in multiple joints, including the left knee and ankles, was a problem associated with the diagnosis.  VA treatment records do not show a current left knee or ankle disability or current residuals from the in-service left knee or ankle injuries.  When the knee and ankle reflexes were absent during a December 2009 evaluation at the VA endocrinology outpatient clinic, the VA medical provider attributed the symptoms to nonservice-connected disability of peripheral neuropathy associated with nonservice-connected diabetes mellitus, not a separate left knee disability.  See also July 2009 VA endocrinology outpatient note (noting that the Veteran had peripheral neuropathy with reflex loss).     

At the Board hearing, the Veteran testified that a treating VA medical provider had attributed the "leg" (i.e., knee and ankle) problems to the diagnosis of arthritis, and linked the arthritis to the labor performed during service; however, the Board does 

not find the testimony to be credible.  See Board hearing transcript, pages 13-14.  First, the VA treatment records show no findings of a left knee disability or ankle disability, including arthritis, and the June 2010 VA x-ray reports showed a normal left knee and normal right and left ankles.  Second, the representative inaccurately stated at the Board hearing that the June 2010 VA medical examiner had diagnosed idiopathic polyarthritis.  The Veteran was actually diagnosed with idiopathic polyarthralgia, which is not a "disability" for VA compensation purposes.  The misstatement at the Board hearing demonstrates a lack of understanding of the diagnosis rendered to account for the Veteran's joint pains, including the left knee and ankles.  Third, after the VLJ explained to the Veteran at the Board hearing that the record contained no evidence of a current diagnosis for many of the claimed disabilities, including the ankles, the Veteran has since presented no credible evidence to support the assertion that the left knee and bilateral ankle problems are attributable to the diagnosis of arthritis.        

The Veteran, as a lay person, is competent to report past and current left knee or ankle symptoms; however, he is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Also, because the Veteran has not alleged, and the evidence does not show that he has a left knee or ankle condition capable of lay diagnosis, such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  There is no probative medical diagnosis for the left knee and bilateral ankles of record, and no probative medical opinion of record linking the current disabilities to service.  For these reasons, the Board finds that the preponderance of 

the evidence is against finding that a left knee disability and bilateral ankle disabilities are causally or etiologically related to service; therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic headaches is denied.

Service connection for GERD is denied.  

Service connection for a bilateral knee disability, claimed as arthritis of the right and left knees, is denied.  

Service connection for a bilateral shoulder disability, claimed as arthritis of the right and left shoulders, is denied.  

Service connection for a cervical spine disability, claimed as arthritis of the cervical spine, is denied.  

Service connection for a bilateral hip disability, claimed as arthritis of the right hip, is denied.  

Service connection for a bilateral ankle disability, claimed as arthritis of the right and left ankles, is denied.  


REMAND

Service Connection for Bilateral Shin Splints and Thoracolumbar Spine Disability

The issues of service connection for bilateral shin splints and service connection for a thoracolumbar spine disability are remanded for a VA medical examination with a VA medical opinion.  At the Board hearing, the representative asserted that there may have been a material change in condition of the bilateral shins and low back since the June 2010 VA medical examination so that a current "disability" for VA compensation purposes may now be present.  See Board hearing transcript, page 13.  The representative also asserted that the June 2010 VA medical examination was inadequate with respect to the service connection appeal for bilateral shin splints because the VA medical examiner did not evaluate the shins to determine whether a disability apart from polyarthralgia was present to account for the report of shin pain.  See Board hearing transcript, page 9.  Because the June 2010 VA medical examination is inadequate, and the evidence currently of record is insufficient to decide the appeal, a remand for a VA medical examination with a medical opinion is necessary.     

Service Connection for Bilateral Hand Disability

The issue of service connection for arthritis of the bilateral hands must be remanded for a VA medical examination with a VA medical opinion.  At the Board hearing, the Veteran testified that he sustained hand injuries during active military service and has current residuals resulting therefrom.  See Board hearing transcript, page 9.  Service treatment records show that the Veteran entered service with a preexisting left hand scar and right hand burn, which were noted on the January 1985 service enlistment examination.  During service, in January 1992, the Veteran sustained a right thumb sprain and left middle finger sprain while playing ball, and was restricted from heavy use of the hands for two weeks.  VA treatment records include current reports of pain in the finger joints.  See, e.g., June 2012 VA primary care nursing note.  The Veteran has not yet been provided with a VA medical examination to address nature and etiology of the current complaints of hand pain.  The June 2010 VA medical examination did not include medical evaluation of the hands.  For these reasons, a remand for a VA medical examination with a VA medical opinion is necessary.     

Accordingly, the issue of service connection for bilateral shin splints, a thoracolumbar spine disability, and a bilateral hand disability are REMANDED for the following actions:

1.  Obtain VA treatment records from the VA Tennessee Valley Health Care system - Nashville campus in Nashville, Tennessee, that pertain to any medical treatment received by the Veteran from July 2012 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed bilateral shin splints, thoracolumbar spine, and bilateral hands.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner(s) should offer opinions on the following questions: 

(i)  For each diagnosis of a bilateral shin disability, is it as likely as not (i.e., to a probability of 50 percent or greater) that it is causally or etiologically related to service, to include injury or symptoms shown during service?  

In rendering the medical opinion, please discuss service treatment records showing that, during service, the Veteran was treated for lumbar strain in April 1987, recurrent lumbar strain in May 1987, upper back strain in January 1988, low back pain in October 1990, and mechanical low back pain in April 1993.  

(ii)  For each diagnosis of a thoracolumbar spine disability, is it as likely as not (i.e., to a probability of 50 percent or greater) that the disability is causally or etiologically related to service, to include symptoms shown during service?  

In rendering the medical opinion, please discuss service treatment records showing that, during service, the Veteran was treated for bilateral shin splints on several occasions during the period from February 1993 to April 1993 and for bilateral musculotendonitis in May 1993.

(iii)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any pre-existing bilateral hand disability was aggravated (i.e., permanently worsened beyond the normal progression) during service?

In rendering the medical opinion, please discuss service treatment records showing that the Veteran entered service with a pre-existing left hand scar and right hand burn and, during service, was treated for a right thumb sprain and left middle finger sprain in January 1992.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

3.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


